Case: 17-12758    Date Filed: 09/13/2018   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-12758
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:17-cr-80023-KAM-4



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

JOSHUA EUGENE CHRISTIE,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (September 13, 2018)

Before ED CARNES, Chief Judge, HULL, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 17-12758    Date Filed: 09/13/2018   Page: 2 of 2


      Rosanne Brady, appointed counsel for Joshua Eugene Christie in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Christie’s conviction and sentence is AFFIRMED.




                                         2